Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention involves supporting pressure sensor data input in a remote computing environment. Specifically, a handler is configured to support pressure sensor functionality for a particular application using API calls of the application. Then, pressure sensor data is received at a remote computing device, the data indicating an amount of pressure being applied by a user on a client device. Then, the computing device determines that the pressure sensor data is associated with the application based at least on the application being indicated in a listing of applications, the listing of applications indicating the handler is configured to support the pressure-sensitive functionality for the application. Based on determining the pressure sensor data is associated with the application: the handler receives the pressure sensor data, the handler determines one or more API calls based on the amount of pressure, and the application performs one or more operations based on the API calls. Finally, the computing device transmits data to the client indicating the operations were performed. Thus, in a remote computing environment, a user can utilize pressure-sensitive input on client device that supports pressure input, and can interact with applications on the remote device that do not natively support pressure input by means of a hander that can determine the proper API calls to make.
The closest prior art is Binyamin and Kang, which together disclose pressure input in a remote computing environment, and a handler determining API calls to make in an application responsive to pressure input. However, the prior art does not teach, “determining, by the one or more computing devices and based on the application being indicated by a listing of applications, that the pressure . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174